               Case 15-30695          Doc 65        Filed 09/06/19 Entered 09/06/19 11:29:14                        Desc Main
                                                       Document Page 1 of 1

                                                   United States Bankruptcy Court
                                               Northern District of Illinois, Eastern Division

      IN RE:    Earl L Baptist                                         )            Chapter 13
                                                                       )            Case No. 15 B 30695
                Debtor(s)                                              )            Judge A. Benjamin Goldgar

                                                             Notice of Motion

          Earl L Baptist                                                            Debtor A ttorney: David M Siegel
          13201 N 21st Pl Apt 2                                                     via Clerk's ECF noticing procedures
          Phoenix, AZ 85022


                                                                                    >    Dirksen Federal Building
      On September 24, 2019 at 10:00 am, I will appear at the location listed to    >    219 South Dearborn
      the right, and present this motion.                                           >    Courtroom 642
                                                                                    >    Chicago, IL 60604
      I certify under penalty of perjury that this office caused a copy of this
      notice to be delivered to the persons named above by U.S. mail or by the
      methods indicated on or before Saturday, September 7, 2019.                   /s/ MARILYN O. MARSHALL
                                                                                    MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case for Failure to Make Plan Payments

      Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
      [6], stating:

      On September 08, 2015, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
      on November 17, 2015, for a term of 36 months with payments of $200.00.

      The status of the debtor's plan is:   Current Month            Cash Due           Cash Received     Payment Default
                                                  48                 $8,900.09            $8,438.43          $461.66

      A summary of the 12 most recent receipt items is set forth below:             Report Date: 09/06/2019
                                                                                    Due Each Month: $200.00
                                                                                    Next Pymt Due: 09/08/2019

          Date       Ref Num                Amount                             Date       Ref Num              Amount
      12/17/2018          278807               $92.30                      12/31/2018          281694             $92.30
      01/14/2019          283893               $92.30                      01/24/2019          286594             $92.30
      02/11/2019          289007               $92.30                      02/25/2019          291949             $92.30
      03/11/2019          294756               $92.30                      04/08/2019          299849             $92.30
A4R 0006950712W-USP
      07/19/2019    PHOENIX INC                $92.31                A4R 0006950726W-USP
                                                                           08/02/2019    PHOENIX INC              $92.31
A4R 0006950809W-USP
      08/16/2019    PHOENIX INC                $92.31                A4R 0006950823W-USP
                                                                           08/30/2019    PHOENIX INC              $92.31

      WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

      Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
      224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
      Ste 800
      Chicago, IL 60604
      (312)431-1300
